Citation Nr: 9928761
Decision Date: 10/04/99	Archive Date: 12/06/99

DOCKET NO. 95-40 272               DATE OCT 04, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUE

Entitlement to a disability rating greater than 10 percent for a
gunshot wound scar of the left elbow.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty from September 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1995 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

By a decision of October 8, 1998, the Board denied entitlement to
a rating in excess of 10 percent for a gunshot wound scar of the
left elbow. The veteran, through his representative, alleged that
the Board's 1998 decision contained obvious error in the
application of certain law and regulations to the facts of this
case. In July 1999, the Vice Chairman of the Board, by direction of
the Chairman, ordered reconsideration of the Board's October 8,
1998, decision by an expanded panel of Board members, as provided
by 38 U.S.C.A. 7103(b) (West 1991).

The Board notes that, in a December 1997 claim, the veteran alleged
clear and unmistakable error in the RO's February 1954 rating
decision. He specifically claimed error in the RO's failure to
assign disability ratings for neurological damage and for muscle
damage as a result of the gunshot wound to the left elbow. In a
December 1997 rating decision, the RO found no clear and
unmistakable error in the February 1954 decision. The veteran
timely submitted a notice of disagreement in August 1998. Upon
remand instructions from the Board in the October 1998 decision,
the RO issued a statement of the case in October 1998. The veteran
timely perfected his appeal by submitting a substantive appeal in
November 1998.

In November 1998, the veteran sought administrative review by VA's
Compensation and Pension Service of the claim for clear and
unmistakable error concerning the alleged muscle injury. An
administrative decision issued in January 1999 determined that
there was clear and unmistakable error in the February 1954
decision and that a 10 percent rating was warranted for muscle
injury to the left arm effective from the date of the original
claim, October 9, 1953. Therefore, the appeal of the claim of clear
and unmistakable error in the February 1954 rating decision

- 2 -

with respect to the muscle injury is resolved, which was conceded
by the veteran's representative in his August 1999 informal hearing
presentation. However, the March 1999 and August 1999 arguments of
the veteran's representative are accepted as an informal claim for
an increased disability rating for the left arm muscle injury. The
matter is referred to the RO for the appropriate action.

The veteran's representative asserts that the issue of clear and
unmistakable error in the February 1954 rating decision with
respect to alleged neurological damage is not resolved. The Board
agrees. However, the Board's action herein represents
reconsideration of a prior decision with respect to evaluation of
a gunshot wound scar of the left elbow only. Therefore, disposition
of the appeal of the claim of clear and unmistakable error in the
February 1954 rating decision with respect to neurological damage
will be addressed in a separate decision by the Board.

REMAND

The veteran seeks entitlement to a disability rating greater than
10 percent for a gunshot wound scar to the left elbow. The March
1999 argument in favor of the veteran's motion for reconsideration
sets forth his specific claims as to the related symptomatology and
the proper means of evaluating the residual disability from the
service-connected gunshot wound to the left elbow. The Board notes
that there are currently three service-connected disabilities
concerning the left elbow and arm: a gunshot wound scar, a left arm
muscle injury, and left ulnar palsy. As discussed above, however,
only the specific issue of entitlement to a disability rating
greater than 10 percent for a gunshot wound scar of the left elbow
will be addressed.

Where a disability has already been service connected and there is
a claim for an increased rating, a mere allegation that the
disability has become more severe is sufficient to establish a well
grounded claim. See Cafftey v. Brown, 6 Vet. App. 377, 381 (1994);
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992). Accordingly,
the Board finds that the veteran's claim for an increased rating is
well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.102
(1998). Therefore, VA has a

3 -

duty to assist the veteran in developing facts pertinent to his
claim. 38 U.S.C.A. 5107(a); Epps v. Gober, 126 F.3d 1464, 1469
(1997).

Upon a review of the claims folder, the Board observes that the
veteran's last pertinent VA examination was performed in November
1994, nearly five years ago. Where the available evidence is too
old for an adequate evaluation of the veteran's current condition,
VA's duty to assist includes providing a new examination.
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle,
supra).

Accordingly, the case is REMANDED to the RO for the following
action:

1. The veteran should be afforded a VA examination to determine the
nature and extent of any current disability attributable to the
gunshot wound scar of the left elbow. All indicated tests and
studies should be performed. The claims folder must be made
available to the examiner for review prior to the examination. The
examiner is specifically asked to indicate in the examination
report whether the claims folder was reviewed. The examiner is
asked to identify and describe in detail the symptomatology
associated with the scar, to include ulceration, nourishment,
tenderness, pain, as well limitation of function of the elbow due
to adhesions or other conditions of the scar. Prior to the
examination, the RO must inform the veteran in writing of all
consequences of his failure to report for the examination in order
that he may make an informed decision regarding his participation
in said examination.

2. After completing any necessary development in addition to that
specified above, the RO should readjudicate the veteran's claim of
entitlement to a disability rating greater than 10 percent for a
gunshot wound scar of the left elbow. If the disposition remains

4 -

unfavorable to the veteran, the RO should furnish the veteran and
his representative a supplemental statement of the case and afford
the applicable opportunity to respond.

Thereafter, the case should be returned to the Board for final
appellate review, if in order. The Board intimates no opinion as to
the ultimate outcome of the veteran's claim. No action is required
of the veteran until notified. The veteran has the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

S. L. KENNEDY
Member, Board of Veterans' Appeals    

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

- 5 - 

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

6 -



Citation Nr: 9830038  
Decision Date: 10/08/98    Archive Date: 10/21/98

DOCKET NO.  95-40 272 )     DATE
     )
     )
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for gunshot wound scar 
of the left elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1948 
to May 1952.  This matter comes to the Board of Veterans 
Appeals (Board) on appeal from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

In an August 1998 written statement, the veteran withdrew his 
appeal of an increased rating for residuals of frozen feet.  
See 38 C.F.R. § 20.204(b) (1997) (A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.)  In that statement, he also appeared to raise a 
claim for an earlier effective date for assignment of a 
compensable rating for the left elbow gunshot wound scar.  As 
this issue has not been developed or certified for appellate 
review, it is referred to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the manifestations of his service-
connected left elbow gunshot wound scar are more severe than 
are represented by the currently assigned 10 percent 
disability evaluation.  Reference is made to the evidence of 
record and a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for a rating in 
excess of 10 percent for his gunshot wound scar on the left 
elbow.


FINDING OF FACT

The veterans scar on the left elbow is currently well 
healed, but results in pain and tenderness, and the scar does 
not limit forearm flexion to 20 degrees or limit forearm 
extension to 75 degrees.


CONCLUSION OF LAW

A disability evaluation in excess of 10 percent for a left 
elbow scar from a gunshot wound is not for assignment.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, 4.118, Diagnostic Codes 5206, 5207, 7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for his 
service- connected scar on the left elbow from a gunshot 
wound.  As a preliminary matter, the Board finds that the 
veterans claim is plausible and, thus, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).

The Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The veteran has been provided several recent VA 
examinations to evaluate the condition in question and 
private and VA treatment records have been obtained.

In July 1950, while pulling targets on a rifle range, the 
veteran sustained a four millimeter penetrating wound to the 
lateral aspect of his left elbow joint.  There was no bone 
damage, or nerve or arterial involvement, and the veteran was 
returned to duty five days post injury.  Subsequently, in 
December 1951, a bullet fragment was removed from the 
anterior lateral aspect of the left forearm.

A February 1954 rating action granted service connection for 
a left elbow gunshot wound scar and a noncompensable 
disability evaluation was assigned.  The current claim for 
increased evaluation was initiated in October 1994.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veterans service medical records as well as all 
other evidence of record pertaining to the history of his 
service-connected condition.  The Board has identified 
nothing in this historical record that suggests that the 
current evidence is not adequate to fairly determine the 
ratings to be assigned for his disability.

VA determines disability evaluations through a schedule of 
ratings that are based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Scars 
are rated under different diagnostic codes depending upon 
whether they are disfiguring (Diagnostic Code 7800), poorly 
nourished with repeated ulceration (Diagnostic Code 7803), or 
tender and painful (7804).  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7803-7804 (1998).  In order to qualify for a 
higher evaluation than he is currently assigned, the veteran 
must have a disability that more nearly approximates the 
criteria required for the next higher evaluation.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Alternatively, an increased evaluation may be granted under 
38 C.F.R. § 4.118, and Diagnostic Code 7805 if the scar 
results in a limitation of motion of the part affected.  In 
this respect, a limitation of forearm flexion to 20 degrees 
warrants a 20 percent evaluation, and a limitation of forearm 
extension to 75 degrees warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207. 

The veteran is currently assigned a 10 percent disability 
evaluation under Diagnostic Code 7804 for his scar on the 
left elbow based upon the scar being painful and tender.  
Since the scar is not on the head, face, or neck, it cannot 
be considered disfiguring.  On VA examination in November 
1994, the veteran was observed to have a scar on the radial 
side of the left elbow that he described as the entry and 
surgical wound.  The scar measured 2 centimeters in length.  
There was a very thin linear scar that was surrounded by 
about 0.5 centimeters on each side by slightly raised tissue.  
The scar itself was slightly tender but was not disfiguring 
and there was no adhesion.  It was not shown to compensably 
limit motion of the forearm as flexion was to 60 degrees, and 
extension was full.  

At his October 1995 personal hearing at the RO, the veteran 
testified that his left elbow gunshot wound scar was 
occasionally tender, but denied that it ever became very red 
or puffy.  He said the scar seemed to have enlarged over time 
and looked slightly pink.

At a VA neurological examination in February 1996, the 
veteran was observed to have a one-inch circular scar on the 
lateral aspect of the left elbow.  There was one centimeter 
of muscle atrophy at the left forearm.  

Thus, after considering the evidence of record, the Board 
finds that the veterans gunshot wound scar on left elbow 
does not warrant an evaluation in excess of 10 percent, as 
the requirements for a higher evaluation have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804.  There was no evidence that 
the veterans left elbow scar was poorly nourished, unhealed 
or subject to episodes of repeated ulceration nor was there 
evidence of limitation of function of the left elbow due to 
the gunshot wound scar.  As such, an increased evaluation is 
not in order.

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2. Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.

The Board also considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998) as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The residuals of the veterans left elbow 
gunshot wound scar, however, are not shown to cause an 
incoordination of use of the left elbow, nor are they shown 
to be responsible for the forearm muscle atrophy.  In this 
regard, the record shows that compensation awarded for left 
ulnar palsy contemplated this degree of atrophy.  
Accordingly, these regulations are not shown to provide a 
regulatory predicate upon which an increased evaluation may 
be granted for the gunshot would scar.


ORDER

Entitlement to an increased evaluation for a scar on the left 
elbow from a gunshot wound is denied.


REMAND

In an August 1998 statement, the veterans service 
representative filed a notice of disagreement with a December 
1997 rating decision that declined to find clear and 
unmistakable error (CUE) in a February 1954 rating decision.  
To date, however, the RO has yet to issue a statement of the 
case.  Accordingly, further action is necessary.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue whether a February 1954 
rating decision was clearly and 
unmistakably erroneous in failing to 
assign a compensable rating for residuals 
of a left elbow gunshot wound.

The veteran should understand that the issue whether the 
February 1954 rating decision was clearly and unmistakably 
erroneous is not currently in appellate status, and that if 
he desires to perfect an appeal on this issue he must file a 
timely supplemental statement of the case.  This case should 
only be returned to the Board 

if the veteran perfects an appeal in a timely manner in 
accordance with the provisions of 38 U.S.C.A. § 7105 (West 
1991). 


           
     DEREK R. BROWN
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -


